 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

SECURITIES AND EXCHANGE COMMISSION, oo

Plaintiff,

 

-against-
20 Civ. 6865 (GBD)
SEPEHER SARSHAR,

Defendant.

GEORGE B. DANIELS, United States District Judge:

For the reasons stated on the record during today’s initial conference, the Government’s
motion to stay this action, (ECF No. 29), is GRANTED. The stay shall be effective through
December 1, 2021. A status conference is set for December 1, 2021 at 11:00 am. The parties shall
submit a status report in advance of the scheduled conference.

The Clerk of Court is directed to close the motion at ECF No. 29 accordingly.

Dated: New York, New York
June 2, 2021
SO ORDERED.

RGEB. DANIELS
United States District Judge

 

 

 
